EXHIBIT 99.1 Investor Contact: Larry P. Kromidas (314)-480-1452 lpkromidas@olin.com News Olin Corporation, 190 Carondelet Plaza, Suite 1530, Clayton, MO 63105-3443 FOR IMMEDIATE RELEASE Olin Declares 341st Consecutive Quarterly Dividend CLAYTON, MO, January 27, 2012 – Today Olin Corporation’s (NYSE: OLN) Board of Directors declared a quarterly dividend of 20 cents on each share of Olin common stock.The dividend is payable on March 9, 2012 to shareholders of record at the close of business on February 10, 2012.This marks the company’s 341stconsecutive quarterly dividend. Olin Corporation is a manufacturer concentrated in two business segments:Chlor Alkali Products and Winchester.Chlor Alkali Products manufactures chlorine and caustic soda, hydrochloric acid, hydrogen, potassium hydroxide and bleach products.Winchester products include sporting ammunition, reloading components, small caliber military ammunition and components, and industrial cartridges. Click here for more information on Olin. 2012-03
